DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
This Office Action is responsive to: Application filed 08 Jan. 2020
	Claims 1-20 are pending in this case. Claims 1 and 12 are independent claims


Information Disclosure Statement
The information disclosure statement filed 08/07/2020 (37 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balinsky et al. (Pub. No.: US 2012/0185759; Filed: Jan. 13, 2011) (hereinafter “Balinsky”).

Regarding independent claim 1, Balinsky disclose a method for controlling review of a document, the method comprising:
receiving a request to review a document (0010; 0021; 0026-0027);
responsive to the request, retrieving the document, the document including
source content in an extensible markup language format, the document having a read-only access file permission (0019; 0023; 0030; 0036);
converting the document to read-write access file permission such that the source content is modifiable (0021; 0087-0088);
receiving a modification of the source content of the document (0069; 0071; 0087)
incorporating the modification of the source content into the document to create a modified document (0074-0076);
providing the modified document such that a document reviewer may immediately or instantaneously review the modification of the source content being incorporated into the document (0074-0075); and
retaining at least one of a trail, thread, and comment artifact of each change made to the document (0015; 0027; 0080).

Regarding dependent claim 8, Balinsky disclose the method according to claim 1, further comprising displaying the modification of the source content of the document as tentative changes until receiving permission to incorporate the modification, the tentative changes being visually distinctive from the source content (0044).

Regarding dependent claim 11, Balinsky disclose the method according to claim 1, further comprising converting the modified document back to read-only access file permission and storing the modified document in a storage media (0018-0019; 0083).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky in view of Nandan et al. (Pub. No.: US 2009/0013162; Filed: Jul. 2, 2007) (hereinafter “Nandan”).
Regarding dependent claim 2, Balinsky does not expressly disclose the method according to claim 1, further comprising:
evaluating the modification made to the source content of the document via an
extensible markup language editor before the modification is incorporated into the document;
applying an extensible markup language schema definition to the modification;
rejecting the modification if the modification does not conform to the extensible markup language schema definition; and 
generating a warning that is displayed to the document reviewer if the modification does not conform to the extensible markup language schema definition.

Nandan teach evaluating the modification made to the source content of the document via an
extensible markup language editor before the modification is incorporated into the document (0075; 0079; 0088; 0170);
applying an extensible markup language schema definition to the modification (0075; 0079; 0088; 0170);
rejecting the modification if the modification does not conform to the extensible markup language schema definition (0075; 0079; 0088; 0170); and 
generating a warning that is displayed to the document reviewer if the modification does not conform to the extensible markup language schema definition (0075; 0079; 0088; 0170).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Regarding dependent claim 3, Balinsky does not expressly disclose the method according to claim 1, wherein the request is received via a web-based interface.
Nandan teach wherein the request is received via a web-based interface (0022; 0025-0028).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Regarding dependent claim 4, Balinsky in view of Nandan disclose the method according to claim 3, further comprising providing the document in a displayable format via the web based interface (0022; 0025-0028).

Regarding dependent claim 10, Balinsky does not expressly disclose the method according to claim 1, further comprising validating the received modification before the step of incorporating.
Nandan teach validating the received modification before the step of incorporating (0079-0080; 0088-0089)
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Regarding independent claim 12, Balinsky disclose a system for controlling review of a document, the system comprising:
a memory for storing executable instructions for controlling review of a document (0010; 0021; 0026-0027); and
a processor configured to execute the instructions, the instructions including:
a display module that (a) receives requests to review documents and that retrieves the document upon the web-based interface receiving a request to review a document, the document including source content in an extensible markup language format, the document having a read-only access file permission (0019; 0023; 0030; 0036); 
(b) converts the document to read-write access file permission such that the source content is modifiable (0021; 0087-0088); and 
(c) provides the updated document to the web-based interface such that a document reviewer may immediately or instantaneously review a modification of the source content being incorporated into the document (0074-0075); and
 	a review module communicatively coupled with the display module that
(a)    receives the modification of the source content of the document (0025-0026);
(b)    incorporates the modification of the source content into the document to create a modified document (0025-0026); and
(c)    retains at least one of a trail, thread, and comment artifact of each change made to the document (0015; 0027; 0080);

Balinsky does not expressly disclose the review module further comprising a validation module that:
(a)    evaluates the modification made to the source content of the document via the extensible markup language editor before the modification is incorporated into the document;
(b)    applies an extensible markup language schema definition to the modification;
(c)    rejects the modification if the modification does not conform to the extensible markup language schema definition; and
(d)    generates a warning that is displayed to the document reviewer if the modification does not conform to the extensible markup language schema definition.

Nandan teach a validation module that:
(a)    evaluates the modification made to the source content of the document via the extensible markup language editor before the modification is incorporated into the document (0075; 0079; 0088; 0170);
(b)    applies an extensible markup language schema definition to the modification (0075; 0079; 0088; 0170);
(c)    rejects the modification if the modification does not conform to the extensible markup language schema definition (0075; 0079; 0088; 0170); and
(d)    generates a warning that is displayed to the document reviewer if the modification does not conform to the extensible markup language schema definition (0075; 0079; 0088; 0170).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky in view of Wichary (Pat No.: US 8,464,148; Filed: Jun. 29, 2011).
Regarding dependent claim 5,  Balinsky does not expressly disclose the method according to claim 1, further comprising automatically providing the modified document in a displayable format to a web-based interface, after the step of incorporating.
Wichary teach automatically providing the modified document in a displayable format to a web-based interface, after the step of incorporating (col. 2, lines 5-24; col. 7 lines 34-61; col. 9, lines 47-61).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Wichary with Balinsky for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Claims 6 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky in view of Nandan, further in view of Miller et al. (Pub. No.: US 2004/0088647; Filed: Nov. 6, 2002) (hereinafter “Miller”).
Regarding dependent claim 6, Balinsky in view of Nandan does not expressly disclose the method according to claim 4, wherein providing the document in a displayable format includes publishing the document as a web page accessible via a web-based interface.
Miller teach providing the document in a displayable format includes publishing the document as a web page accessible via a web-based interface (0036).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 13, Balinsky in view of Nandan does not expressly disclose the system according to claim 12, further comprising an authoring platform that publishes the document to the display module communicatively coupled to the authoring platform, the display module providing the source content as a web page via a web-based interface.
Miller teach an authoring platform that publishes the document to the display module communicatively coupled to the authoring platform, the display module providing the source content as a web page via a web-based interface (0036).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 14, Balinsky disclose the system according to claim 13, wherein the authoring platform is communicatively coupled with the review module, the authoring platform receives the modified document from the review module and converts the modified document back to read-only file permission (0083).

Regarding dependent claim 15, Balinsky disclose the system according to claim 14, wherein the authoring platform stores the modified document in a storage media communicatively coupled with the authoring platform (0018-0019).

Regarding dependent claim 16, Balinsky in view of Nandan does not expressly disclose the system according to claim 12, wherein the display module provides the modified document to the web-based interface as a web page.
Miller teach wherein the display module provides the modified document to the web-based interface as a web page (0036).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 17, Balinsky in view of Nandan does not expressly disclose the system according to claim 12, wherein the review module further comprises a web-based extensible markup language editor.
Miller teach wherein the review module further comprises a web-based extensible markup language editor (0012; 0051).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 18, Balinsky in view of Nandan, further in view of Miller disclose the system according to claim 17, wherein the web-based extensible markup language editor receives modification of the source content from at least one of a plurality of client nodes via the web-based interface, wherein the web-based extensible markup language editor is associated with the web-based interface (0012; 0036).

Regarding dependent claim 19, Balinsky disclose the system according to claim 18, wherein the review module saves the modification of the source content of the document as tentative changes until the review module receives permission to incorporate the modification from at least one of the plurality of client nodes, the tentative changes being visually distinctive from the source content (0044).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky in view of Miller et al. (Pub. No.: US 2004/0088647; Filed: Nov. 6, 2002) (hereinafter “Miller”).

Regarding dependent claim 7, Balinsky does not expressly disclose the method according to claim 1, wherein the modification of the source content is received via a web-based extensible markup language editor associated with the web-based interface.
Miller teach wherein the modification of the source content is received via a web-based extensible markup language editor associated with the web-based interface (0012; 0036; 0051).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky in view of Massand (Pub. No.: US 2004/0085354; Filed: Oct. 31, 2002).
Regarding dependent claim 9, Balinsky does not expressly disclose the method according to claim 8, wherein receiving permission includes:
receiving feedback from a plurality of client nodes responsive to receiving the modification of the source content of the document; and 
at least one of approving and rejecting incorporation of the modification of the source content into the document based upon the feedback.

receiving feedback from a plurality of client nodes responsive to receiving the modification of the source content of the document (0014; 0044; 0047); and 
at least one of approving and rejecting incorporation of the modification of the source content into the document based upon the feedback (0014; 0044; 0047).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky for the benefit of easily combine reviewer’s comments into a finished document when a large number of reviewers are involved in the collaboration (0006).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky in view of Nandan, further in view of Massand (Pub. No.: US 2004/0085354; Filed: Oct. 31, 2002).
Regarding dependent claim 20, Balinsky in view of Nandan does not expressly disclose the system according to claim 19, wherein the review module (a) receives feedback from a plurality of client nodes responsive to receiving modification of the source content of the document; and (b) at least one of permits and rejects incorporation of the modification of the source content into the document based upon the feedback.
Massand teach (a) receives feedback from a plurality of client nodes responsive to receiving modification of the source content of the document (0014; 0044; 0047); and 
(b) at least one of permits and rejects incorporation of the modification of the source content into the document based upon the feedback (0014; 0044; 0047).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky in view of Nandan for the benefit of easily combine reviewer’s comments into a finished document when a large number of reviewers are involved in the collaboration (0006).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768